EXHIBIT 10.1

 

FIRST AMENDMENT

 

This First Amendment to the Employment Agreement previously entered into by
George J. Harad (“Executive”) and Boise Cascade Corporation, now named OfficeMax
Incorporated (the “Company”, and together with the Executive the “Parties”) is
made and entered into by the Parties effective on the date last signed.

 

Recitals

 

Whereas, the Parties recognize uncertainties introduced by passage of the
American Jobs Creation Act; and

 

Whereas, the Parties wish to clarify the benefits to Executive and costs to the
Company of their prior Agreement, without affecting the actuarial value of those
benefits or costs.

 

Agreement

 

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:

 

1.  The last sentence of Paragraph 3(c) of the Employment Agreement shall be
deleted.

 

2.  Paragraph 4(f) of the Employment Agreement shall be replaced in its entirety
by the following:

 

“4(f)  Pension Benefits.  In addition to any pension benefits to which Executive
may be entitled under the Company’s Pension Plan for Salaried Employees (the
“Qualified Plan”), and under the Company’s Excess Benefit Plan and Supplemental
Early Retirement Plan (the “Nonqualified Plans”), the Company will pay to
Executive a monthly payment in the amount of $47,859.11 for a period of 120
consecutive months commencing the month following the earlier of Executive’s
termination or the Separation Date; provided that in no event shall such monthly
payments commence prior to the time they would be in compliance with the
distribution requirements of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder.”

 

In Witness Whereof, the Parties have duly authorized and caused this First
Amendment to be executed on the dates written below.

 

 

OfficeMax Incorporated

George J. Harad

 

 

By:

/s/ Ward W. Woods

 

/s/ George J. Harad

 

 

Ward W. Woods

 

 

 

Date:

December 10, 2004

 

Date:

12/13/04

 

 

--------------------------------------------------------------------------------